DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on June 21st 2022 has been entered. Claims 2, 5, 9 and 13 are cancelled, claims 1, 3, 7, 8, 10 – 12, 14 – 16 and 18 – 20 stand amended with claims 1, 3, 4, 6 -  8, 10 – 12 and 14 – 20 are pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “An apparatus comprising: a processor; and a memory to store instructions that, when executed by a processor, cause the processor to: determine a join order for a relational expression tree specified by a query, wherein the relational expression tree comprises a multiple join operator to join at least three tables, the determination of the join order comprises performing a plurality of successive iterations, and the determination of the join order comprises, in a given iteration of the plurality of successive iterations: identifying a first plurality of substitute candidates for the given multiple join operator, wherein each substitute candidate of the first plurality of substitute candidates comprises a multiple join operator and at least one single join operator; determining a cardinality of the multiple join operator of each substitute candidate of the first plurality of substitute candidates; selecting a first substitute candidate of the first plurality of substitute candidates based on the cardinality of the multiple join operator of the first substitute candidate; responsive to the selection of the first substitute candidate, replacing the given multiple join operator with the first substitute candidate in the relational expression tree; and responsive to the selection of the first substitute candidate, excluding the remaining substitute candidate or substitute candidates of the first plurality of substitute candidates other than the first substitute candidate from the remaining iteration or iterations of the plurality of successive iterations after the given iteration; and process the query based on the join order.” The closest prior art of record Siddiqui et al. (United States Patent Publication Number 20110055199), hereinafter referred to as Siddiqui teaches “an apparatus comprising: a processor; and a memory to store instructions that, when executed by a processor, cause the processor to: identify a first plurality of substitute candidates for a given multiple join of tables, wherein each substitute candidate of the first plurality of substitute candidates comprises a candidate multiple join of tables, and the number of tables of each candidate multiple join being less than the number of tables of the given multiple join; select a given substitute candidate of the first plurality of substitute candidates of the given substitute candidate; determine a join order for the given multiple join based on the given substitute candidate; and process the query based on the determined join order.” 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 8 and 14 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 3 – 8, 10 – 12 and 14 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166